625 S.E.2d 778 (2006)
Gloria BARHAM, Administratrix of the Estate of Billy Melvin Barham, Deceased
v.
Rodney J. HAWK, M.D. and Hendersonville Ear Nose and Throat, P.A.
No. 461PA04.
Supreme Court of North Carolina.
March 3, 2006.
Blanchard, Jenkins, Miller, Lewis & Styers, P.A., by Robert O. Jenkins and E. Hardy Lewis, Raleigh, for plaintiff-appellee.
Shumaker, Loop & Kendrick, LLP, by S. Frederick Winiker, III and John D. Kocher, Charlotte, for defendant-appellants.
PER CURIAM.
Justice TIMMONS-GOODSON took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.